Citation Nr: 1547734	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether an overpayment of Montgomery GI Bill - Selected Reserve (Chapter 1606 or MGIB-SR) benefits was properly created. 

2.  Entitlement to waiver of recovery of MGIB-SR benefits overpayment.



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant had service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain a complete copy of the appellant's official military personnel file and service treatment record.  The central fact in dispute in this appeal appears to concern whether the appellant was discharged from the Selected Reserve due to disability. 

On this question, his DD Form 214 gives the reasons for his separation from Active Duty for Training as "Completion of Required Active Service," but it does not give the reason for his discharge from the Selected Reserve.  Responding to an inquiry by the RO, a February 2014 email from a contractor/consultant for the Army Reserve GI Bill Programs states that the appellant was "NOT eligible" and had "NO disability."  (Emphases in original.)  However, the appellant has continuously maintained, most recently in his April 2014 substantive appeal, that his unit administrator "assured [him] many times since this was an honorable discharge due to an injury that was of no fault of my own that all of [his] educational benefits would continue."  

At present, there is not sufficient information in the record to resolve these conflicting statements and make a determination on this question.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or records custodian(s) with a request for a copy of all outstanding service records, including the appellant's complete personnel file and service treatment record.  

2.  After all records identified in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any relief sought on appeal remains denied, the RO should furnish to the appellant an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




